PER CURIAM.
Mr. Mansfield appeals the conviction rendered on his plea following the denial of his dispositive motion to suppress. We affirm his conviction without discussion. He also appeals that portion of the trial court’s sentence which revokes his driver’s license for a period of ten years. For the reasons explained in Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989), Blair v. State, 554 So.2d 1226 (Fla. 2d DCA 1990), and Hughes v. State, 578 So.2d 50 (Fla. 2d DCA 1991), we vacate that portion of the sentence and remand for further proceedings in compliance with chapter 322, Florida Statutes (1987).
FRANK, A.C.J., and HALL and ALTENBERND, JJ., concur.